Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicant's submission filed on 11/19/2020 has been entered.
Claims 1, 4-10, 13-19, 24-28 are presented for further examination.

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-19, 21, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that amended limitation overcome the cited references. 
Examiner indicates that the new reference Lochhead is introduced to teach the amended limitation, therefore the arguments are not persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-19, and 24-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al hereinafter in Nguyen (US 20060114911) view of Lochhead al hereinafter Lochhead (US 20170149931) in further view of Isman et al hereinafter Isman (US 20170351494).

Referring to Claim 1. Nguyen discloses a system for performing assurance of at least one network element in a network, the system comprising: at least one pacemaker, wherein the at least one pacemaker communication with a path to the at least one network element in the network (refer to par 0028, 0029), the at least one pacemaker configured to selectively provide an atomic workload to the path at a selected probing frequency (refer to par 0106, 0027 0030); wherein the atomic workload is selected from a plurality of atomic workloads dependent on the path to be tested (selected either Ping or Trancert (as plurality of atomic workloads) to test depends on the path to take, refer to par 0030, 0106) a configuration analysis microservice in communication with the at least one pacemaker, the configuration analysis microservice is 
Although Nguyen disclosed the invention substantially as claimed, Nguyen did not explicitly disclosing that the pacemaker is a virtual machine in communicate with a path to at least one network element in the network and the atomic workload is used to test an underlay layer path connected to top of rack (TOR) switches in a leaf-spine architecture.  
	Lochhead, in analogous art, disclosing the pacemaker is a virtual machine (refer to par 0043) in communicate with a path to at least one network element in the network (refer to par 0045), the atomic workload is used to test an underlay layer path connected to top of rack (TOR) switches in a leaf-spine architecture (refer to par 0043, 0040, 0046, 0179); elected the atomic workload from plurality of workloads (refer to par 0181, 0182).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nguyen and Lochhead because Lochhead’s teaching would allow the system to provide feedback and recovery mechanism to enhance managed data repository.   
 	
Although Nguyen and Lochhead disclosed the invention sustainably as claimed, Nguyen and Lochhead did not explicitly spell out on the details of wherein the at least one pacemaker adjusts the atomic workload based on pulse measurement on the path. 
Isman, in analogous art, discloses s wherein the at least one pacemaker adjusts the atomic workload based on pulse measurement on the path (refer to par refer to par 0030, 0031).


Referring to Claim 4.    Nguyen, Lochhead and Isman disclosed the system of claim 1, Nguyen disclosed wherein the pulse includes at least one of an end to end service availability, accessibility, retainability, packet loss rate, delay, jitter, read/write, and latency/availability (refer to par 0027).

Referring to Claim 5.   Nguyen, Lochhead and Isman disclosed the system of claim 1. Nguyen discloses a portal in communication with the configuration analysis microservice, wherein the configuration analysis microservice communicates with the portal and the portal is configured to visualize data from the configuration analysis microservice in near real time (refer to par 0032, 0037).

Referring to Claim 6.    Nguyen, Lochhead and Isman disclosed the system of claim 1, Nguyen discloses wherein the configuration analysis microservice is configured to update the policy within the at least one pacemaker to increase or decrease the probing frequency (refer to par 0045).

Referring to Claim 7.    Nguyen, Lochhead and Isman disclosed the system of claim 1, Nguyen discloses wherein the configuration analysis microservice is configured to analyze data generated from the pulse (refer to par 0030, 0033).

Referring to Claim 8.    Nguyen, Lochhead and Isman disclosed the system of claim 1.   Lochhead discloses comprising a bus, the configuration analysis microservice being coupled to the bus (refer to par 0176); wherein the at least one pacemaker is in communication with the bus (refer to par 0176). . 

Referring to Claim 9.    Nguyen, Lochhead and Isman disclosed the system of claim 8 Lochhead further discloses a data store in communication with the bus, wherein data from the pulse is stored in the data store (refer to par 0149, 0180).

Referring to Claim 10.    Nguyen, Lochhead and Isman disclosed the system of claim 1 Lochhead discloses wherein the pacemaker includes a controller virtual machine, an active probe virtual machine and an agent, wherein the controller virtual machine is instantiated within a control plane and wherein the active probe virtual machine and agent are instantiated in a data plane, the controller virtual machine being in communication with the configuration analysis microservice and configured to receive a policy therefrom and communicate the policy to at least one of the active probe virtual machine and the agent; wherein the policy directs at least one of the active probe virtual machine and the agent to deliver the atomic workload (refer to par 0043, 0040, 0046, 0179).

Referring to Claim 13.    Nguyen, Lochhead and Isman disclosed the system of claim 1, Nguyen discloses wherein the path includes a connection to at least one of a control plane, a data plane, a tenant service, and a storage array (refer to par 0033).

Referring to Claim 14.    Nguyen discloses a network device comprising: a processor, an input/output device coupled to the processor, and a memory coupled with the processor (refer to par 0028, 0029 , 0034), the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: launching at least one pacemaker in a data plane (refer to par 0029); installing a configuration analysis microservice in communication with the at least one agent (refer to par 0029); and selectively applying an atomic workload via the at least one pacemaker, to a path (0030, 0037); wherein the atomic workload is selected from a plurality of atomic workloads dependent on the path to be tested (selected either Ping or Trancert to test depends on the path to take, refer to par 0030, 0106) and analyzing a pulse from the atomic workload on the path via the configuration analysis microservice (refer to par 0030).
Although Nguyen disclosed the invention substantially as claimed, Nguyen did not explicitly disclosing that the pacemaker is a virtual machine in communicate with a path to at least one network element in the network and the atomic workload is used to test an underlay layer path connected to top of rack (TOR) switches in a leaf-spine architecture.  
Lochhead, in analogous art, disclosing the pacemaker is a virtual machine (refer to par 0043) in communicate with a path to at least one network element in the network (refer to par 0045), the atomic workload is used to test an underlay layer path connected to top of rack (TOR) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nguyen and Lochhead because Lochhead’s teaching would allow the system to provide feedback and recovery mechanism to enhance managed data repository.   
 	
Although Nguyen and Lochhead disclosed the invention sustainably as claimed, Nguyen and Lochhead did not explicitly spell out on the details of wherein the at least one pacemaker adjusts the atomic workload based on pulse measurement on the path. 
Isman, in analogous art, discloses s wherein the at least one pacemaker adjusts the atomic workload based on pulse measurement on the path (refer to par refer to par 0030, 0031).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nguyen and Lochhead and Isman because Isman’s teaching would allow the system to easily identify process and correct issues.  

Referring to Claim 15.   Nguyen, Lochhead and Isman disclosed the network device of claim 14, Lochhead further discloses wherein the at least one pacemaker is an active probe virtual machine (refer to par 0170, 0149); wherein the network device includes an application manager, the application manager launching the active probe virtual machine (refer to par 0149, 0170).

Referring to Claim 16.    Nguyen, Lochhead and Isman disclosed the network device of claim 14, Lochhead further discloses wherein the at least one pacemaker is an agent (refer tp [ar 0036); wherein the network device includes an application container, the application container launching the agent in a tenant virtual machine in the data plane (refer to par 0063, 0170).  

Referring to Claim 17.    Nguyen, Lochhead and Isman disclosed the network device of claim 14, Lochhead further discloses wherein the at least one pacemaker is at least one agent, the network device including an operation manager, the operation and database manager launching the at least one agent in a hypervisor in the dataplane (refer to par 0043 ,0047, 0170). 

Referring to Claim 18. Nguyen, Lochhead and Isman disclosed the network device of claim 14, Lochhead further discloses wherein the processor effectuates further operations comprising: instantiating, via the configuration analysis microservice, at least one controller virtual machine within a control plane, the at least one controller in communication with the at least one pacemaker and configured to deliver a policy file to the at least one pacemaker (refer to par 0190).

Referring to Claim 19.    Nguyen, Lochhead and Isman disclosed the etwork device of claim 18, Nguyen further discloses wherein the policy file includes at least one of a frequency of the atomic workload and a type of the atomic workload (refer to par 0045).

Referring to Claim 24, claims are rejected under similar rational as claims 1 and 14.  


Referring to Claim 25.   Nguyen, Lochhead and Isman disclosed the network device of claim 14. Lochhead discloses wherein the pacemaker comprises an agent having a watchdog that restarts the agent when a failure occurs (refer to par 0033, 0053). 

Referring to Claim 26.   Nguyen, Lochhead and Isman disclosed the network device of claim 14. Lochhead discloses wherein the underlay layer comprises hardware and physical connection, and wherein an overlay layer comprises a software defined virtual network or a plurality of virtual machines in a cloud based network (refer to par 0042 and 0045).  

Referring to Claim 27.   Nguyen, Lochhead and Isman disclosed the network device of claim 14. Lochhead discloses wherein the path is a path between two machines on a same TOR or two machines on a same spine (refer to Fig 2 and par 0023).  

Referring to Claim 28.   Nguyen, Lochhead and Isman disclosed the network device of claim 14. Lochhead discloses wherein the underlay layer comprises hardware and physical connections, and wherein an overlay layer comprises a software defined virtual network or a physical of virtual machines in a cloud based network (refer to par 0030).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447